DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/916,384 filed on June 30, 2020 in which claims 1-21 are presented for examination.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “Aspects of the disclosure relate”  etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (U.S. Patent No. 10,981,272) in view of Andreas Pfeuffer et al. (Robust Semantic Segmentation in Adverse Weather Conditions by means of Sensor Data Fusion, May 24, 2019) (Submitted by the Applicant).
 	In regard to claim 1, Nagarajan et al. discloses a method for generating simulated degraded sensor data, the method comprising:
 	receiving, by one or more processors, first sensor data collected by a sensor of a perception system of a robot (see at least col. 2 lines 34-55 and Figs. 1-4);
 	converting, by the one or more processors, the first sensor data into simulated degraded sensor data for a particular degrading condition (see at least col. 2 lines 34-55 and Figs. 1-4); and
 	using, by the one or more processors, the simulated degraded sensor data to evaluate or train a model for detecting objects of the perception system (see at least col. 2 lines 34-55 and Figs. 1-4).
 	While Nagarajan et al. discloses a robot (which can be considered as an automated machine), Nagarajan et al.  does not specifically disclose an autonomous vehicle.
  	Andreas Pfeuffer et al., in the same field of endeavor, discloses sensor data collected by a sensor of a perception system of  an autonomous vehicle (see 1st paragraph of section V).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagarajan et al. with the disclosure of Andreas Pfeuffer et al. because such modification would increase the robustness in adverse weather condition.

 	In regard to claim 2, Nagarajan et al. discloses wherein converting the first sensor data includes using a physics-based forward model to approximate degradation caused by the particular degrading condition (see at least col. 2 lines 34-55 and Figs. 1-4).

 	In regard to claim 3, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses determining an expected maximum perception range for the sensor which captured the first sensor data based on the approximated attenuation, and wherein converting the first sensor data into simulated sensor data for the particular degrading condition is further based on the expected maximum perception range (see Andreas Pfeuffer et al. section IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 4, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein the particular degrading condition is fog, and the simulated degraded sensor data simulates a backscatter effect of fog redirecting light back to the sensor (see Andreas Pfeuffer et al. section 2 3rd  paragraph and sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 5, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein the particular degrading condition is humidity, and the simulated degraded sensor data simulates attenuation effects at different wavelengths of light(see Andreas Pfeuffer et al. section 2 3rd  paragraph and sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 6, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein the particular degrading condition is rain, and the simulated degraded sensor data simulates attenuation effects of rain of a particular severity(see Andreas Pfeuffer et al. section 2 3rd  paragraph and sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 7, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein the particular degrading condition is drops of water on an aperture of the sensor, and the simulated degraded sensor data simulates attenuation effects of the drops of water. (see Andreas Pfeuffer et al. section 2 3rd  paragraph and sections IV and V, Figs. 5-7, tables III and IV)

 	In regard to claim 8, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses
determining an expected maximum perception range for the sensor based on the approximated attenuation.

 	In regard to claim 9, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein converting the first sensor data includes filtering the first sensor data to remove one or more of LIDAR sensor data points or radar sensor data points beyond an expected range of perception for the particular degrading condition (see Andreas Pfeuffer et al. sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 10, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein converting the first sensor data includes blurring and reducing contrast in images of the first sensor data to a different degree depending on a range of each pixel for the particular degrading condition (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 11, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein converting the first sensor data includes filtering the first sensor data to remove one or more of LIDAR sensor data points or radar sensor data points corresponding to objects having intensity values below a predetermined threshold for the particular degrading condition (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 12, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein converting the first sensor data includes darkening all or portions of a camera image based on the particular degrading condition. (see Andreas Pfeuffer et al. sections IV and V, Figs. 5-7, tables III and IV)

 	In regard to claim 13, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein converting the first sensor data includes darkening one or more intensity values of one or more of LIDAR sensor data points or radar sensor data points based on the particular degrading condition (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

           In regard to claim 14, Nagarajan et al. discloses wherein converting the first sensor data includes using a machine learned model trained to produce the simulated degraded sensor data when the first sensor data is input into the machine learned model (see at least col. 2 lines 34-55 and Figs. 1-4).

 	In regard to claim 15, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses wherein the machine learned model trained to apply textures and low-level image operators that degrade image quality in the particular degrading condition (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 16, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses inputting a degrading severity vector into the machine learned model in order to convert the first sensor data (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 17, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses training the machine learned model using an unsupervised learning approach where degraded sensor data is used rather than a combination of nominal sensor data and degraded sensor data (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 18, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses inputting a degrading severity vector into the machine learned model in order to convert the first sensor data(see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

 	In regard to claim 19, the combination of Nagarajan et al. and Andreas Pfeuffer et al. discloses training the model using pairs of sensor data for a same scene in different weather conditions (see Andreas Pfeuffer et al sections IV and V, Figs. 5-7, tables III and IV).

           In regard to claim 20, Nagarajan et al. discloses wherein evaluating the model includes:
 	inputting the simulated degraded sensor data into the model to identify one or more labels for objects (see at least col. 2 lines 34-55 and Figs. 1-4); and

comparing the identified one or more labels for objects with one or more labels associated with the first sensor data (see at least col. 2 lines 34-55 and Figs. 1-4).

           In regard to claim 21, Nagarajan et al. discloses wherein training the model includes using the simulated degraded sensor data and one or more labels for objects associated with the first sensor data as training data for the model in order to improve performance of the model for the particular degrading condition (see at least col. 2 lines 34-55 and Figs. 1-4).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference WP 3618013 defines general state in the art and is relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661